Citation Nr: 0012984	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left lower extremity, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

REMAND

The veteran had active military service from July 1967 to 
December 1968.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A December 1997 rating decision denied an increased 
evaluation for the residuals of a gunshot wound to the left 
lower extremity.  In April 1998, the veteran submitted a 
notice of disagreement and the RO issued a statement of the 
case the next month.  In June 1998, the RO received the 
veteran's VA Form 9 (substantive appeal).  At that time, the 
veteran requested a personal hearing before a hearing officer 
at the RO, which was held in November 1999.  In March 2000, 
the Board received the veteran's request for a personal 
hearing before a member of the Board.  A personal hearing was 
scheduled for May 2000 in Washington, D.C.; however, in April 
2000 the veteran requested that the hearing be held at the RO 
before a member of the Board.

The case is, therefore, REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




